UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2529


YOHANNES BEKELE KORCHA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 13, 2013         Decided:   September 19, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney   General,  Blair   T.  O’Connor,   Assistant  Director,
Rosanne   M. Perry, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yohannes     Bekele     Korcha,      a    native       and    citizen      of

Ethiopia,    petitions      for   review    of   an    order      of    the    Board   of

Immigration Appeals (Board) denying his motion to reconsider and

reopen.     We have reviewed the record and the Board’s order and

find no abuse of discretion.                See 8 C.F.R. § 1003.2 (2013).

Accordingly, we deny the petition for review for the reasons

stated by the Board.         In re: Korcha (B.I.A. Nov. 21, 2012).                     We

dispense    with     oral    argument      because         the    facts       and   legal

contentions    are   adequately      presented        in    the   materials         before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                        2